#*



     William Arthur Mcintosh
     TDCJ-ID no. 688254
     Robertson Unit
     12071 F.M. 3522
     Abilene, Texas 79601


     Clerk/ Abel Acosta
     Court of Criminal Appeals
     P.O. Box 12308
     Capitol Station
     Austin, texas 78711


                                      June 28, 2015

     Mr. Acosta,

          I am requesting a copy of th edocket sheet fior the following cause no.'s
     PD-0331-15, PD-0332-15, PD-0333-15, PD-0334-15, PD-0335-15, PD-0336-l5,fD-0337-
     15, PD-0338-15, PD-0339-15, PD-0340-15. I would greatly appreciate getting a
     copy of the docket sheet for the above numbered cause numbers as I would like
     to see the progress of my PDR.
          Thank you in advance for your assistance in this matter.

     Sincerely,


     William Mcintosh




                                                            , RECEIVED IN
                                                            COURT OF CRIMINAL APPEALS
                                                                     JUL 012015

                                                               Abel Acosta, Clerk